EXHIBIT 12
Jack N. Frost, Jr. (025312005)
Stephen R. Long (028811980)
DRINKER BIDDLE & REATH LLP
A Delaware Limited Liability Partnership
600 Campus Drive
Florham Park, New Jersey 07932-1047
Tel. 973-549-7000
Attorneys for Defendants,
Johnson & Johnson and
Johnson & Johnson Consumer, Inc.


KAYLA KELLEY-STRAMER,                             SUPERIOR COURT OF NEW JERSEY
                                                  LAW DIVISION: MIDDLESEX COUNTY
                          Plaintiff,
                                                  DOCKET NO: MID-L-196-17 AS
         v.

BRENNTAG NORTH AMERICA, INC.                      CIVIL ACTION – ASBESTOS
(sued individually and as successor-in-           LITIGATION
interest to MINERAL PIGMENT
SOLUTIONS, INC. as successor-in-interest          ANSWERS TO FIRST
to WHITTAKER, CLARK & DANIELS,                    SUPPLEMENTAL
INC.), et al.,                                    INTERROGATORIES AND REQUESTS
                                                  FOR PRODUCTION OF DOCUMENTS
                          Defendants.             PROPOUNDED TO
                                                  JOHNSON & JOHNSON

         Defendant Johnson & Johnson Consumer, Inc. (“JJCI”), f/k/a Johnson & Johnson

Consumer Companies, Inc. (incorrectly sued as Johnson & Johnson), by and through its

attorneys, hereby answers Plaintiff’s Supplemental Interrogatories and Requests for Production,

stating as follows:

               PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

        1.      The information contained in these answers is provided pursuant to the applicable
rules regarding discovery. These answers are made without waiving or intending to waive: (i)
any objections as to the competence, relevance, materiality, privilege, or admissibility as
evidence, for any purpose, information or documents produced in response to these
Interrogatories; (ii) the right to object on any ground to the use of the documents or information
produced in response to these Interrogatories at any hearings or at trial; (iii) the right to object on
any ground at any time for further answers to the Interrogatories; or (iv) the right at any time to
revise, correct, supplement, or clarify any of the answers contained herein.



88645752.1
       2.      JJCI objects to the purported time frames covered by these Interrogatories
because they are overbroad, unduly burdensome, and unreasonable because they seek
information and documents that, in substantial part, are not relevant to this lawsuit and are not
reasonably calculated to lead to the discovery of admissible evidence.

        3.      JJCI has not completed its investigation and discovery relating to this matter.
Given the substantial fact investigation required and the extensive volume of documents and
electronic data that must be reviewed, answers are provided herein without prejudice to JJCI’s
right to amend or to supplement. The specific answers set forth below and any production made
pursuant to the answers are based upon, and necessarily limited by, information now reasonably
available to JJCI

        4.      JJCI further objects to Plaintiff’s discovery Instructions and Definitions to these
Interrogatories on the grounds that they are oppressive and attempt to impose obligations on JJCI
other than those imposed or authorized by the New Jersey Rule of Court and/or any applicable
order of this Court.

       5.      JJCI further objects to these Interrogatories to the extent they require the
disclosure of confidential, proprietary, or trade-secret information. JJCI will not produce any
documents containing confidential information unless and until the Court has entered an
appropriate Protective Order in this case.

        6.     JJCI further objects generally to the Interrogatories to the extent they seek
information and/or materials that are protected by the attorney-client privilege, the consulting
expert witness privilege, the attorney work-product doctrine, joint defense privilege, as trial
preparation material, and/or any other applicable privilege or immunity from discovery. To the
extent that any such protected documents or information are inadvertently produced in response
to these Interrogatories, the production of such documents or information shall not constitute a
waiver of any right to assert the applicability of any privilege or immunity to the documents or
information, and any such documents or information shall be returned to JJCI’s counsel
immediately upon discovery thereof.

       7.      JJCI further objects to these Interrogatories to the extent they seek documents,
writings, records, or publications that are in the public domain because such information is
equally available to Plaintiffs.

       8.     JJCI further objects to these Interrogatories on the grounds that they seek
information that is neither relevant to the claims or defenses of any party to this action nor
reasonably calculated to lead to the discovery of admissible evidence, in part, to the extent that
they seek information inconsistent with Plaintiff’s allegations of exposure to any products
allegedly manufactured by JJCI or premises allegedly owned by JJCI

       9.      JJCI further objects to these Interrogatories to the extent that they prematurely
seek expert discovery other than as provided by the New Jersey Rules of Court and any other
applicable case management order(s), scheduling order(s), or pretrial order(s).

      10.      JJCI further objects to Plaintiff’s definition of the term “Document” on the
grounds that it is vague, ambiguous, overly broad, unduly burdensome, and oppressive to the


                                                2
extent Plaintiffs seek to impose obligations beyond those required by the New Jersey Rules of
Court.

        11.     JJCI further objects to Plaintiff’s definition of the term “Identify” on the grounds
that it is vague, ambiguous, overly broad, unduly burdensome, and oppressive to the extent
Plaintiffs seek to impose obligations beyond those required by the New Jersey Rules of Court.

       12.      JJCI objects to these Interrogatories on the grounds that they are premature and
purport to shift the burden of establishing product identification from Plaintiff to JJCI

       13.     JJCI objects to these Interrogatories as argumentative because they require the
adoption of assumption, which is improper.

       14.     JJCI objects to these Interrogatories, and specifically to the terms “asbestos” and
“asbestos-containing product,” as vague and ambiguous to the extent they fail to distinguish
between raw asbestos, asbestos contained in different types of products or product components,
and/or different types of asbestos fibers. JJCI never mined raw asbestos or manufactured any
asbestos-containing products.

        15.    JJCI hereby incorporates the foregoing Preliminary Statement and General
Objections into each and every one of the following answers. The objections asserted in the
Preliminary Statement and General Objections may be restated in individual answers for
emphasis, but such restatement does not negate the incorporation of these objections to each of
the following answers.

                          SUPPLEMENTAL INTERROGATORIES

       INTERROGATORY NO. S1:               Please identify the inclusive dates during which “Baby

Powder” brand talc and/or talcum powder products were manufactured, supplied, sold, and/or

distributed in the United States.

       ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“‘Baby Powder’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI

further objects to this Interrogatory as overly broad and unduly burdensome because the

Interrogatory is not limited in time, scope, or to the products at issue in this lawsuit. To the

extent the Interrogatory seeks information regarding products that are not at issue in this lawsuit,

JJCI further objects that the Interrogatory seeks information that is neither relevant to any issue




                                                  3
in this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. Subject

to and without waiving the foregoing objections, JJCI responds as follows: JJCI manufactured

JOHNSON’S® Baby Powder during the relevant time period.

       INTERROGATORY NO. S2:               Identify all suppliers, distributors, sellers, and/or

retailers from which talc, talc ore, and/or talcum powder was purchased, received, acquired

and/or obtained for use in the manufacture and/or production of “Baby Powder” brand talc

and/or talcum powder products, and for each list:

               a)      the inclusive dates and quantity of supply;

               b)      the name and geographic location of each mine and mill source.

       ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“talc, talc ore, and/or talcum powder,” “‘Baby Powder’ brand talc and/or talcum powder

products,” “quantity of supply,” and “geographic location of each mine and mill source,” as

vague and ambiguous. JJCI further objects to this Interrogatory because the burden and expense

of responding to an interrogatory seeking information relating to the talc used in all “talcum

powder products” significantly outweighs the proposed discovery’s likely benefit. JJCI further

objects to this Interrogatory as overly broad and unduly burdensome because the Interrogatory is

not limited in time, scope, or to the products at issue in this lawsuit.          To the extent the

Interrogatory seeks information regarding products that are not at issue in this lawsuit, JJCI

further objects that the Interrogatory seeks information that is neither relevant to any issue in this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Interrogatory to the extent it seeks information that is not within the possession,

custody, or control of JJCI. Subject to and without waiving the foregoing objections, JJCI




                                                  4
responds as follows: Pursuant to New Jersey Court Rule 4:17-4(d), information responsive to this

Interrogatory, if any, can be obtained by examining the documents JJCI will produce in response

to Plaintiff’s Requests for Production and the burden of deriving or ascertaining this information

is substantially the same for JJCI as it is for Plaintiff.

        INTERROGATORY NO. S3:                Please identify the inclusive dates during which

“Shower to Shower” brand talc and/or talcum powder products were manufactured, supplied,

sold, and/or distributed in the United States.

        ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“‘Shower to Shower’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI

further objects to this Interrogatory as overly broad and unduly burdensome because the

Interrogatory is not limited in time, scope, or to the products at issue in this lawsuit. To the

extent the Interrogatory seeks information regarding products that are not at issue in this lawsuit,

JJCI further objects that the Interrogatory seeks information that is neither relevant to any issue

in this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. Subject

to and without waiving the foregoing objections, JJCI responds as follows: JJCI manufactured

SHOWER TO SHOWER® from the beginning of Plaintiff’s alleged use to September 9, 2012.

        INTERROGATORY NO. S4:                Identify all suppliers, distributors, sellers, and/or

retailers from which talc, talc ore, and/or talcum powder was purchased, received, acquired

and/or obtained for use in the manufacture and/or production of “Shower to Shower” brand talc

and/or talcum powder products, and for each list:

                a)      the inclusive dates and quantity of supply;

                b)      the name and geographic location of each mine and mill source.




                                                    5
        ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“talc, talc ore, and/or talcum powder,” “‘Shower to Shower’ brand talc and/or talcum powder

products,” “quantity of supply,” and “geographic location of each mine and mill source,” as

vague and ambiguous. JJCI further objects to this Interrogatory because the burden and expense

of responding to an interrogatory seeking information relating to the talc used in all “talcum

powder products” significantly outweighs the proposed discovery’s likely benefit. JJCI further

objects to this Interrogatory as overly broad and unduly burdensome because the Interrogatory is

not limited in time, scope, or to the products at issue in this lawsuit.          To the extent the

Interrogatory seeks information regarding products that are not at issue in this lawsuit, JJCI

further objects that the Interrogatory seeks information that is neither relevant to any issue in this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Interrogatory to the extent it seeks information that is not within the possession,

custody, or control of JJCI. Subject to and without waiving the foregoing objections, JJCI

responds as follows: Pursuant to New Jersey Court Rule 4:17-4(d), information responsive to this

Interrogatory, if any, can be obtained by examining the documents JJCI will produce in response

to Plaintiff’s Requests for Production and the burden of deriving or ascertaining this information

is substantially the same for JJCI as it is for Plaintiff.

        INTERROGATORY NO. S5:                Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in Italy that was used in the manufacturing and/or

production of J&J Baby Powder.

        ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms




                                                    6
“mine source(s),” “supplier(s),” “talc and/or talc ore,” “sourced,” and “J&J Baby Powder,” as

vague and ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly

burdensome because the Interrogatory is not limited in time or scope. JJCI further objects to this

Interrogatory because it seeks information related to mines that are not at issue in this lawsuit.

Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI did not

source any talc from Italy during the relevant time period.

        INTERROGATORY NO. S6:                Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in Vermont that was used in the manufacturing

and/or production of J&J Baby Powder.

        ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“mine source(s),” “supplier(s),” “talc and/or talc ore,” “sourced,” and “J&J Baby Powder,” as

vague and ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly

burdensome because the Interrogatory is not limited in time or scope. JJCI further objects to this

Interrogatory to the extent it seeks information that is not within the possession, custody, or

control of JJCI. Subject to and without waiving the foregoing objections, JJCI responds as

follows: Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

states that over a period of several decades, JJCI has obtained talc from Vermont, U.S.A. JJCI

further states that pursuant to New Jersey Court Rule 4:17-4(d), information responsive to this

Interrogatory, if any, can be obtained by examining the documents JJCI will produce in response

to Plaintiff’s Requests for Production and the burden of deriving or ascertaining this information

is substantially the same for JJCI as it is for Plaintiff.




                                                    7
         INTERROGATORY NO. S7:              Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in China that was used in the manufacturing and/or

production of J&J Baby Powder.

         ANSWER:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“mine source(s),” “supplier(s),” “talc and/or talc ore,” “sourced,” and “J&J Baby Powder,” as

vague and ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly

burdensome because the Interrogatory is not limited in time or scope. JJCI further objects to this

Interrogatory to the extent it seeks information that is not within the possession, custody, or

control of JJCI. Subject to and without waiving the foregoing objections, JJCI responds as

follows: JJCI states that over a period of several decades, JJCI has obtained talc from Guangxi,

China.    JJCI further states that pursuant to New Jersey Court Rule 4:17-4(d), information

responsive to this Interrogatory, if any, can be obtained by examining the documents JJCI will

produce in response to Plaintiff’s Requests for Production and the burden of deriving or

ascertaining this information is substantially the same for JJCI as it is for Plaintiff.

         INTERROGATORY NO. S8:              Please identify the inclusive years, geographic mine

source(s) of talc(s)/talc ore(s), and the talc(s)/ore(s) code/lot/other designation for the talc(s)

and/or talc ore(s) Whittaker, Clark & Daniels supplied, sold, or distributed to J&J.

         ANSWER:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“geographic mine source(s),” “talc(s)/talc ore(s),” and “code/lot/other designation,” as vague and

ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly burdensome

because the Interrogatory is not limited in time or scope.              JJCI further objects to this




                                                   8
Interrogatory to the extent it seeks information that is not within the possession, custody, or

control of JJCI. Subject to and without waiving the foregoing objections, JJCI responds as

follows: JJCI states that pursuant to New Jersey Court Rule 4:17-4(d), information responsive to

this Interrogatory, if any, can be obtained by examining the documents JJCI will produce in

response to Plaintiff’s Requests for Production and the burden of deriving or ascertaining this

information is substantially the same for JJCI as it is for Plaintiff.

        INTERROGATORY NO. S9:               Please identify the inclusive years, geographic mine

source(s) of talc(s)/talc ore(s), and the talc(s)/ore(s) code/lot/other designation for the talc(s)

and/or talc ore(s) Cyprus Amex Minerals f/k/a Cyprus Industrial Minerals a/k/a Windsor

Minerals supplied, sold, or distributed to J&J.

        ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“geographic mine source(s),” “talc(s)/talc ore(s),” and “code/lot/other designation,” as vague and

ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly burdensome

because the Interrogatory is not limited in time or scope.               JJCI further objects to this

Interrogatory to the extent it seeks information that is not within the possession, custody, or

control of JJCI. Subject to and without waiving the foregoing objections, JJCI responds as

follows: JJCI states that pursuant to New Jersey Court Rule 4:17-4(d), information responsive to

this Interrogatory, if any, can be obtained by examining the documents JJCI will produce in

response to Plaintiff’s Requests for Production and the burden of deriving or ascertaining this

information is substantially the same for JJCI as it is for Plaintiff.

        INTERROGATORY NO. S10: Please identify the inclusive years, geographic mine

source(s) of talc(s)/talc ore(s), and the talc(s)/ore(s) code/lot/other designation for the talc(s)




                                                   9
and/or talc ore(s) Imerys Talc f/k/a Luzenac Talc f/k/a Rio Tinto supplied, sold, or distributed to

J&J.

        ANSWER:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“geographic mine source(s),” “talc(s)/talc ore(s),” and “code/lot/other designation,” as vague and

ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly burdensome

because the Interrogatory is not limited in time or scope.             JJCI further objects to this

Interrogatory to the extent it seeks information that is not within the possession, custody, or

control of JJCI. Subject to and without waiving the foregoing objections, JJCI responds as

follows: JJCI states that over a period of several decades, JJCI has obtained talc from Imerys

Talc f/k/a Luzenac Talc f/k/a Rio Tinto. JJCI further states that pursuant to New Jersey Court

Rule 4:17-4(d), information responsive to this Interrogatory, if any, can be obtained by

examining the documents JJCI will produce in response to Plaintiff’s Requests for Production

and the burden of deriving or ascertaining this information is substantially the same for JJCI as it

is for Plaintiff.

        INTERROGATORY NO. S11: Were J&J brand talc and/or talcum powder finished

products ever tested or analyzed — either internally or through an outside laboratory — in order

to determine whether risk of injury or illness exists when the finished product is used, including

but not limited to inhalation studies, skin irritation studies, whether the products contained and/or

released asbestos upon use, and carcinogenicity studies? If so, please describe the testing

program, including the following:

                    a)   inclusive dates of the testing or analysis;




                                                   10
                b)      all laboratory names and locations — both internal and external — that

                        performed any testing or analysis and inclusive dates;

                c)      the type of testing or analysis performed by each laboratory, counting

                        criteria, detection limit, and the inclusive dates.

        ANSWER:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“J&J brand talc and/or talcum powder finished products,” “tested or analyzed,” “risk of injury or

illness,” “finished product,” “inhalation studies, skin irritation studies, and carcinogenicity

studies,” “testing program,” “counting criteria,” “detection limit,” and “testing or analysis,” as

vague and ambiguous. JJCI further objects to this Interrogatory as overly broad and unduly

burdensome because the Interrogatory is not limited in time, scope, to the products at issue in

this lawsuit, or to the injuries alleged in this lawsuit. To the extent the Interrogatory seeks

information regarding products that are not at issue in this lawsuit or injuries that are not alleged

in this lawsuit, JJCI further objects that the Interrogatory seeks information that is neither

relevant to any issue in this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. Subject to and without waiving the foregoing objections, JJCI responds as

follows: Pursuant to New Jersey Court Rule 4:17-4(d), information responsive to this

Interrogatory, if any, can be obtained by examining the documents JJCI will produce in response

to Plaintiff’s Requests for Production and the burden of deriving or ascertaining this information

is substantially the same for JJCI as it is for Plaintiff.

        INTERROGATORY NO. S12: Identify and describe J&J’s first knowledge, notice or

awareness about the alleged adverse effects of exposure to talc and/or talc-containing products,

including but not limited to the potential for there to be asbestos in talc.




                                                    11
         ANSWER:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the terms

“first knowledge, notice or awareness,” “alleged adverse effects of exposure,” “talc and/or talc-

containing products,” and “potential,” as vague and ambiguous. JJCI further objects to this

Interrogatory as overly broad and unduly burdensome because the Interrogatory is not limited in

time, scope, to the products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To

the extent the Interrogatory seeks information regarding products that are not at issue in this

lawsuit or injuries that are not alleged in this lawsuit, JJCI further objects that the Interrogatory

seeks information that is neither relevant to any issue in this lawsuit nor reasonably calculated to

lead to the discovery of admissible evidence. JJCI further objects to Plaintiff’s characterization

of JJCI’s product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect.

         INTERROGATORY NO. S13: Identify and describe all efforts to develop, procure, or

otherwise locate an alternative material/mineral/ingredient to talc in talcum powder products

manufactured, sold, supplied, retailed, and/or distributed by J&J, including when and why these

efforts began.

         ANSWER:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the

phrase    “efforts to   develop,    procure, or otherwise       locate” and      terms   “alternative

material/mineral/ingredient,” and “talcum powder products,” as vague and ambiguous. JJCI

further objects to this Interrogatory as overly broad and unduly burdensome because the

Interrogatory is not limited in time, scope, or to the products at issue in this lawsuit. To the

extent the Interrogatory seeks information regarding products that are not at issue in this lawsuit,




                                                 12
JJCI further objects that the Interrogatory seeks information that is neither relevant to any issue

in this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. Subject

to and without waiving the foregoing objections, JJCI responds as follows: Pursuant to New

Jersey Court Rule 4:17-4(d), information responsive to this Interrogatory, if any, can be obtained

by examining the documents JJCI will produce in response to Plaintiff’s Requests for Production

and the burden of deriving or ascertaining this information is substantially the same for JJCI as it

is for Plaintiff.

        INTERROGATORY NO. S14: Identify and describe all exposures to asbestos J&J

believes caused or contributed to Kayla Kelley-Stamer’s mesothelioma.

        ANSWER:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Interrogatories. JJCI further objects to this Interrogatory, and specifically to the term

“exposures to asbestos” and “believes caused or contributed,” as vague and ambiguous. JJCI

further objects to this Interrogatory as overly broad and unduly burdensome because the

Interrogatory is not limited in time, scope, or to the products at issue in this lawsuit. To the

extent the Interrogatory seeks information regarding products that are not at issue in this lawsuit,

JJCI further objects that the Interrogatory seeks information that is neither relevant to any issue

in this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Interrogatory to the extent it seeks information that is not within the

possession, custody, or control of JJCI.

        JJCI’S PRELIMINARY STATEMENT AND GENERAL OBJECTIONS TO
                   PLAINTIFF’S REQUESTS FOR PRODUCTION

         1.      The information contained in these responses is provided pursuant to the
applicable rules regarding discovery. These responses are made without waiving or intending to
waive: (i) any objections as to the competence, relevance, materiality, privilege, or admissibility
as evidence, for any purpose, information or documents produced in response to these Requests;
(ii) the right to object on any ground to the use of the documents or information produced in
response to these Requests at any hearings or at trial; (iii) the right to object on any ground at any


                                                 13
time for further responses to the Requests; or (iv) the right at any time to revise, correct,
supplement, or clarify any of the responses contained herein.

        2.      JJCI objects to the purported time frames covered by these Requests because they
are overbroad, unduly burdensome, and unreasonable because they seek information and
documents that, in substantial part, are not relevant to this lawsuit and are not reasonably
calculated to lead to the discovery of admissible evidence.

        3.     JJCI has not completed its investigation and discovery relating to this matter.
Given the substantial fact investigation required and the extensive volume of documents and
electronic data that must be reviewed, responses are provided herein without prejudice to JJCI’s
right to amend or to supplement. The specific responses set forth below and any production
made pursuant to the responses are based upon, and necessarily limited by, information now
reasonably available to JJCI

        4.     JJCI further objects to Plaintiff’s discovery Instructions and Definitions to these
Requests on the grounds that they are oppressive and attempt to impose obligations on JJCI other
than those imposed or authorized by the New Jersey Rules of Court and/or any applicable order
of this Court.

        5.     JJCI further objects to these Requests to the extent they require the disclosure of
confidential, proprietary, or trade-secret information. JJCI will not produce any documents
containing confidential information unless and until the Court has entered an appropriate
Protective Order in this case.

        6.      JJCI further objects generally to the Requests to the extent they seek information
and/or materials that are protected by the attorney-client privilege, the consulting expert witness
privilege, the attorney work-product doctrine, joint defense privilege, as trial preparation
material, and/or any other applicable privilege or immunity from discovery. To the extent that
any such protected documents or information are inadvertently produced in response to these
Requests, the production of such documents or information shall not constitute a waiver of any
right to assert the applicability of any privilege or immunity to the documents or information,
and any such documents or information shall be returned to JJCI’s counsel immediately upon
discovery thereof.

       7.       JJCI further objects to these Requests to the extent they seek documents, writings,
records, or publications that are in the public domain because such information is equally
available to Plaintiffs.

        8.     JJCI further objects to these Requests on the grounds that they seek information
that is neither relevant to the claims or defenses of any party to this action nor reasonably
calculated to lead to the discovery of admissible evidence, in part, to the extent that they seek
information inconsistent with Plaintiff’s allegations of exposure to any products allegedly
manufactured by JJCI or premises allegedly owned by JJCI

       9.      JJCI further objects to these Requests to the extent that they prematurely seek
expert discovery other than as provided by the New Jersey Rules of Court and any other
applicable case management order(s), scheduling order(s), or pretrial order(s).


                                                14
       10.      JJCI further objects to Plaintiff’s definition of the term “Document” on the
grounds that it is vague, ambiguous, overly broad, unduly burdensome, and oppressive to the
extent Plaintiffs seek to impose obligations beyond those required by the New Jersey Rules of
Court.

        11.     JJCI further objects to Plaintiff’s definition of the term “Identify” on the grounds
that it is vague, ambiguous, overly broad, unduly burdensome, and oppressive to the extent
Plaintiffs seek to impose obligations beyond those required by the New Jersey Rules of Court.
JJCI further objects to Plaintiff’s definition and use of the term “Identify” to the extent Plaintiffs
seek to require JJCI to create a document for the purposes of this lawsuit, which is improper.

         12.    JJCI objects to these Requests on the grounds that they are premature and purport
to shift the burden of establishing product identification from Plaintiff to JJCI

       13.    JJCI objects to these Requests as argumentative because they require the adoption
of assumption, which is improper.

       14.     JJCI objects to these Requests, and specifically to the terms “asbestos” and
“asbestos-containing product,” as vague and ambiguous to the extent they fail to distinguish
between raw asbestos, asbestos contained in different types of products or product components,
and/or different types of asbestos fibers. JJCI never mined raw asbestos or manufactured any
asbestos-containing products.

        15.    JJCI hereby incorporates the foregoing Preliminary Statement and General
Objections into each and every one of the following responses. The objections asserted in the
Preliminary Statement and General Objections may be restated in individual responses for
emphasis, but such restatement does not negate the incorporation of these objections to each of
the following responses.

           RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS

       REQUEST NO. 1:          All documents, files or materials identified in your answers to

these interrogatories, or to which you referred to supply any answer to these interrogatories

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request to the extent it seeks the

disclosure of documents that are protected by the attorney-client privilege, the work-product

doctrine, or other applicable privileges. JJCI further objects to this Request on the grounds that it

is overly broad and unduly burdensome, oppressive, vague and ambiguous. JJCI further objects

to this Request on the grounds that it seeks documents that are neither relevant to the subject




                                                 15
matter of this action nor reasonably calculated to lead to the discovery of admissible evidence.

JJCI further objects to this Request because the burden and expense of responding to a request

for “all documents, files or materials” significantly outweighs the proposed discovery’s likely

benefit. Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

will produce the documents it utilized in answering the Interrogatories.

       REQUEST NO. 2:         All documents that support your contention Kayla Kelley-Stamer

does not suffer from mesothelioma.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. Subject to and without waiving the foregoing objections,

JJCI responds as follows: Discovery has just begun. JJCI will supplement its Response to this

Request at the appropriate time.

       REQUEST NO. 3:         All documents to support your contention Kayla Kelley-Stamer’s

mesothelioma was caused by anything other than exposure to asbestos.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

term “exposure to asbestos,” as vague and ambiguous. Subject to and without waiving the

foregoing objections, JJCI responds as follows: Discovery has just begun. JJCI will supplement

its Response to this Request at the appropriate time.

       REQUEST NO. 4:         All documents to support your contention — if any — that Kayla

Kelley-Stamer’s mesothelioma was caused by exposure to asbestos from something other than

J&J Baby Powder talcum powder products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the




                                                16
terms “exposure to asbestos” and “J&J Baby Powder talcum powder products,” as vague and

ambiguous. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-

containing products on the grounds that such an assertion is argumentative, assumes facts that

are not in evidence, and is factually incorrect. Subject to and without waiving the foregoing

objections, JJCI responds as follows: Discovery has just begun.        JJCI will supplement its

Response to this Request at the appropriate time.

       REQUEST NO. 5:         All documents to support your contention — if any — that Kayla

Kelley-Stamer’s mesothelioma was caused by exposure to asbestos from something other than

J&J Shower-to-Shower talcum powder products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “exposure to asbestos” and “J&J Shower-to-Shower talcum powder products,” as vague

and ambiguous.     JJCI further objects to Plaintiff’s characterization of JJCI’s product(s) as

asbestos-containing products on the grounds that such an assertion is argumentative, assumes

facts that are not in evidence, and is factually incorrect. Subject to and without waiving the

foregoing objections, JJCI responds as follows: Discovery has just begun. JJCI will supplement

its Response to this Request at the appropriate time.

       REQUEST NO. 6:         All documents to support your contention — if any — that Kayla

Kelley-Stamer’s mesothelioma was caused by exposure to asbestos from something other than

talcum powder product(s).

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “exposure to asbestos” and “talcum powder product(s),” as vague and ambiguous. JJCI




                                                17
further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing products

on the grounds that such an assertion is argumentative, assumes facts that are not in evidence,

and is factually incorrect.    Subject to and without waiving the foregoing objections, JJCI

responds as follows: Discovery has just begun. JJCI will supplement its Response to this

Request at the appropriate time.

       REQUEST NO. 7:          All documents, files or materials regarding employers, work

places, and employment information for the following individuals:

               a.      Kayla Kelley-Stamer;

               b.      Kayla Kelley-Stamer’s father;

               c.      Kayla Kelley-Stamer’s mother;

               d.      Kayla Kelley-Stamer’s grandmother;

               e.      Kayla Kelley-Stamer’s uncle;

               f.      Kayla Kelley-Stamer’s household members.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request as vague and ambiguous.

JJCI further objects to this Request as overly broad and unduly burdensome because it is not

limited in time, scope, or to the products at issue in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit, JJCI further objects to this

Request because it seeks discovery of documents that are neither relevant to the subject matter of

this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Request to the extent it seeks production of sensitive and private

information, the disclosure of which could violate the privacy rights of persons who are not

parties to this action, and would also violate statutory, regulatory, and common law, including




                                                 18
the Health Insurance Portability and Accountability Act. JJCI further objects to this Request

because the Request, as phrased, seeks documents, writings, records, or publications that are in

the public domain and therefore are equally available to Plaintiff. JJCI further objects to this

Request to the extent it seeks documents that are not within the possession, custody, or control of

JJCI.

        REQUEST NO. 8:        All documents evidencing your current net worth.

        RESPONSE:      Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request because it is vague and

ambiguous, harassing, and overly broad.       JJCI further objects to this Request because the

Request, as phrased, seeks documents, writings, records, or publications that are in the public

domain and therefore are equally available to Plaintiff. JJCI further objects to this Request

because it seeks to impose obligations on JJCI beyond those permitted by New Jersey law.

        REQUEST NO. 9:        All formula cards/sheets and material specification sheets for all

“Baby Powder” brand talc and/or talcum powder products which show the ingredients used and

amount/concentration of each ingredient for each year of manufacture of “Baby Powder” by J&J.

        RESPONSE:      Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “formula cards/sheets,” “material specification sheets,” and “‘Baby Powder’ brand talc

and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this Request

as overly broad and unduly burdensome because it is not limited in time, scope, to the products

at issue in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery of

documents that are neither relevant to the subject matter of this lawsuit nor reasonably calculated




                                                19
to lead to the discovery of admissible evidence. JJCI further objects to this Request because the

burden and expense of responding to a request for “all formula cards/sheets and material

specification sheets for all ‘Baby Powder’ brand talc and/or talcum powder products”

significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving

the foregoing objections, JJCI responds as follows: JJCI will produce relevant, non-privileged

documents, if any, in its possession.

       REQUEST NO. 10:         All formula cards/sheets and material specification sheets for all

“Shower-to-Shower” brand talc and/or talcum powder products which show the ingredients used

and amount/concentration of each ingredient for each year of manufacture of “Shower-to-

Shower” by J&J.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “formula cards/sheets,” “material specification sheets,” and “’Shower-to-Shower’ brand

talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all formula cards/sheets and

material specification sheets for all ‘’Shower-to-Shower’ brand talc and/or talcum powder

products” significantly outweighs the proposed discovery’s likely benefit.           Subject to and




                                                 20
without waiving the foregoing objections, JJCI responds as follows: JJCI will produce relevant,

non-privileged documents, if any, in its possession.

       REQUEST NO. 11:        All invoices and billing records from McCrone to J&J for

consultation related to identification and/or quantification of asbestos in J&J talcum powder

products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “consultation,” “related to identification and/or quantification” and “J&J talcum powder

products,” as vague and ambiguous. JJCI further objects to this Request as overly broad and

unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to Plaintiff’s characterization of JJCI’s

product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. Subject to and

without waiving the foregoing objections, JJCI responds as follows: JJCI will produce relevant,

non-privileged documents, if any, in its possession.

       REQUEST NO. 12:        All documents, correspondence, communications, records, results,

and other information J&J received from J&J’s talc, talc ore, and/or talcum powder suppliers

regarding the asbestos-free nature of the talc supplied to J&J upon which J&J claims it relied.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the




                                                21
terms “J&J's talc, talc ore, and/or talcum powder suppliers,” “asbestos-free nature,” and “relied,”

as vague and ambiguous. JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, or to the products at issue in this lawsuit. To

the extent this Request seeks documents related to products that are not at issue in this lawsuit,

JJCI further objects to this Request because it seeks discovery of documents that are neither

relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents, correspondence, communications, records, results,

and other information” significantly outweighs the proposed discovery’s likely benefit. JJCI

further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing products

on the grounds that such an assertion is argumentative, assumes facts that are not in evidence,

and is factually incorrect. JJCI further objects to this Request to the extent it seeks the disclosure

of documents that are protected by the attorney-client privilege, the work-product doctrine,

and/or other applicable privileges. Subject to and without waiving the foregoing objections, JJCI

responds as follows: JJCI will produce relevant, non-privileged documents, if any, in its

possession.

       REQUEST NO. 13:         All records, invoices, receipts, bills of lading, documents, files or

materials showing the quantity, price and date of each talc, talc ore, and/or talc-containing

product/material that was used in the manufacture and/or processing of “Baby Powder” brand

talc and/or talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “talc, talc ore, and/or talc-containing product/material,” “processing,” and “‘Baby Powder’




                                                 22
brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all records, invoices, receipts,

bills of lading, documents, files or materials” significantly outweighs the proposed discovery’s

likely benefit.   Subject to and without waiving the foregoing objections, JJCI responds as

follows: JJCI will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 14:         All records, invoices, receipts, bills of lading, documents, files or

materials showing the quantity, price and date of each talc, talc ore, and/or talc-containing

product/material that was used in the manufacture and/or processing of “Shower-to-Shower”

brand talc and/or talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “talc, talc ore, and/or talc-containing product/material,” “processing,” and “‘Shower-to-

Shower’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further

objects to this Request as overly broad and unduly burdensome because it is not limited in time,

scope, or to the products at issue in this lawsuit. To the extent this Request seeks documents

related to products that are not at issue in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further




                                                 23
objects to this Request because the burden and expense of responding to a request for “all

records, invoices, receipts, bills of lading, documents, files or materials” significantly outweighs

the proposed discovery’s likely benefit.        Subject to and without waiving the foregoing

objections, JJCI responds as follows: JJCI will produce relevant, non-privileged documents, if

any, in its possession.

       REQUEST NO. 15:         All photographs or other images of all “Baby Powder” brand talc

and/or talcum powder products, including photographs or other images of the packaging depicted

in any catalogues, advertisements, in print, electronic, or other form.

       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “photographs or other images” and “‘Baby Powder’ brand talc and/or talcum powder

products,” as vague and ambiguous. JJCI further objects to this Request as overly broad and

unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “photographs or other images” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to this Request because the Request, as

phrased, seeks material that is in the public domain and therefore is equally available to Plaintiff.

Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI will

produce relevant, non-privileged material, if any, in its possession.




                                                 24
       REQUEST NO. 16:         All photographs or other images of all “Shower-to-Shower” brand

talc and/or talcum powder products, including photographs or other images of the packaging

depicted in any catalogues, advertisements, in print, electronic, or other form.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “photographs or other images” and “‘Shower-to-Shower’ brand talc and/or talcum powder

products,” as vague and ambiguous. JJCI further objects to this Request as overly broad and

unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “photographs or other images” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to this Request because the Request, as

phrased, seeks material that is in the public domain and therefore is equally available to Plaintiff.

Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI will

produce relevant, non-privileged material, if any, in its possession.

       REQUEST NO. 17:         All samples and/or exemplars of all “Baby Powder” brand talc

and/or talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” and “‘Baby Powder’ brand talc and/or talcum powder

products,” as vague and ambiguous. JJCI further objects to this Request as overly broad and




                                                 25
unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all samples and/or exemplars” significantly outweighs

the proposed discovery’s likely benefit.

       REQUEST NO. 18:        All samples and/or exemplars of all “Shower-to-Shower” brand

talc and/or talcum powder products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” and “‘Shower-to-Shower’ brand talc and/or talcum powder

products,” as vague and ambiguous. JJCI further objects to this Request as overly broad and

unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all samples and/or exemplars” significantly outweighs

the proposed discovery’s likely benefit.

       REQUEST NO. 19:        All filters, cartridges, grids, and other materials from all testing,

analysis, and/or investigation for asbestos in talcum powder products sold, distributed, supplied,

and/or retailed.




                                                26
       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “filters, cartridges, grids, and other materials,” “testing, analysis, and/or investigation” and

“talcum powder products,” as vague and ambiguous. JJCI further objects to this Request as

overly broad and unduly burdensome because it is not limited in time, scope, or to the products

at issue in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery of

documents that are neither relevant to the subject matter of this lawsuit nor reasonably calculated

to lead to the discovery of admissible evidence. JJCI further objects to this Request because the

burden and expense of responding to a request for “all filters, cartridges, grids, and other

materials” significantly outweighs the proposed discovery’s likely benefit. JJCI further objects

to Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing products on the grounds

that such an assertion is argumentative, assumes facts that are not in evidence, and is factually

incorrect. Subject to and without waiving these objections, JJCI will produce relevant, non-

privileged documents, if any, in its possession relating to the products at issue in this case.

       REQUEST NO. 20:         All filters, cartridges, grids, and other materials from all testing,

analysis, and/or investigation for asbestos in “Baby Powder” brand talc and/or talcum powder

products sold, distributed, supplied, and/or retailed.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “filters, cartridges, grids, and other materials,” “testing, analysis, and/or investigation” and

“‘Baby Powder’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI

further objects to this Request as overly broad and unduly burdensome because it is not limited




                                                  27
in time, scope, to or the products at issue in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit, JJCI further objects to this

Request because it seeks discovery of documents that are neither relevant to the subject matter of

this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Request because the burden and expense of responding to a request for “all

filters, cartridges, grids, and other materials” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-

containing products on the grounds that such an assertion is argumentative, assumes facts that

are not in evidence, and is factually incorrect. JJCI further objects to this Request because it

seeks documents and/or materials that are not in JJCI’s possession, custody, or control. Subject

to and without waiving these objections, JJCI will produce relevant, non-privileged documents,

if any, in its possession relating to the products at issue in this case.

        REQUEST NO. 21:         All filters, cartridges, grids, and other materials from all testing,

analysis, and/or investigation for asbestos in “Shower-to-Shower” brand talc and/or talcum

powder products sold, distributed, supplied, and/or retailed.

        RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “filters, cartridges, grids, and other materials,” “testing, analysis, and/or investigation” and

“‘Shower-to-Shower’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI

further objects to this Request as overly broad and unduly burdensome because it is not limited

in time, scope, to or the products at issue in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit, JJCI further objects to this

Request because it seeks discovery of documents that are neither relevant to the subject matter of




                                                   28
this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Request because the burden and expense of responding to a request for “all

filters, cartridges, grids, and other materials” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-

containing products on the grounds that such an assertion is argumentative, assumes facts that

are not in evidence, and is factually incorrect. JJCI further objects to this Request because it

seeks documents and/or materials that are not in JJCI’s possession, custody, or control. Subject

to and without waiving these objections, JJCI will produce relevant, non-privileged documents,

if any, in its possession relating to the products at issue in this case.

        REQUEST NO. 22:         All samples and/or exemplars of talc and/or talc ore used in the

manufacture and/or processing of “Baby Powder” brand talc and/or talcum powder products.

        RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” “talc and/or talc ore,” “processing,” and “‘Baby Powder’

brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all samples and/or exemplars”

significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving




                                                   29
the foregoing objections, JJCI responds as follows: has not been able to locate any samples or

exemplars responsive to this Request. JJCI will supplement this response if needed.

       REQUEST NO. 23:        All samples and/or exemplars of talc and/or talc ore used in the

manufacture and/or processing of “Shower-to-Shower” brand talc and/or talcum powder

products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” “talc and/or talc ore,” “processing,” and “‘Shower-to-

Shower’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further

objects to this Request as overly broad and unduly burdensome because it is not limited in time,

scope, or to the products at issue in this lawsuit. To the extent this Request seeks documents

related to products that are not at issue in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “all

samples and/or exemplars” significantly outweighs the proposed discovery’s likely benefit.

Subject to and without waiving the foregoing objections, JJCI responds as follows: has not been

able to locate any samples or exemplars responsive to this Request. JJCI will supplement this

response if needed.

       REQUEST NO. 24:        All filters, cartridges, grids, and other materials from all testing,

analysis, and/or investigation for asbestos in the talc and/or talc ore used in the manufacture

and/or processing of “Baby Powder” brand talc and/or talcum powder products.




                                               30
        RESPONSE:      Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “filters, cartridges, grids, and other materials,” “testing, analysis, and/or investigation”

“processing,” and “‘Baby Powder’ brand talc and/or talcum powder products,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all filters, cartridges, grids, and other materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s

product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. JJCI further

objects to this Request because it seeks documents and/or materials that are not in JJCI’s

possession, custody, or control. Subject to and without waiving these objections, JJCI will

produce relevant, non-privileged documents, if any, in its possession relating to the products at

issue in this case.

        REQUEST NO. 25:       All filters, cartridges, grids, and other materials from all testing,

analysis, and/or investigation for asbestos in the talc and/or talc ore used in the manufacture

and/or processing of “Shower-to-Shower” brand talc and/or talcum powder products.

        RESPONSE:      Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the




                                                31
terms “filters, cartridges, grids, and other materials,” “testing, analysis, and/or investigation”

“processing,” and “‘Shower-to-Shower’ brand talc and/or talcum powder products,” as vague

and ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome

because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent

this Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all filters, cartridges, grids, and other materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s

product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. JJCI further

objects to this Request because it seeks documents and/or materials that are not in JJCI’s

possession, custody, or control. Subject to and without waiving these objections, JJCI will

produce relevant, non-privileged documents, if any, in its possession relating to the products at

issue in this case.

        REQUEST NO. 26:       All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,

and other documents relating to the testing and/or analysis for asbestos in talc and/or talc ore

used in the manufacturing and/or processing of “Baby Powder” brand talc and/or talcum powder

products.

        RESPONSE:      Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the




                                                32
terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “talc and/or talc ore,” “processing,” and “‘Baby Powder’

brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all records, results, analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents” significantly outweighs the proposed

discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s)

as asbestos-containing products on the grounds that such an assertion is argumentative, assumes

facts that are not in evidence, and is factually incorrect. JJCI further objects to this Request

because it seeks documents and/or materials that are not in JJCI’s possession, custody, or

control. Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 27:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,

and other documents relating to the testing and/or analysis for asbestos in talc and/or talc ore

used in the manufacturing and/or processing of “Shower-to-Shower” brand talc and/or talcum

powder products.




                                                 33
       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “talc and/or talc ore,” “processing,” and “‘Shower-to-

Shower’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further

objects to this Request as overly broad and unduly burdensome because it is not limited in time,

scope, or to the products at issue in this lawsuit. To the extent this Request seeks documents

related to products that are not at issue in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “all

records, results, analysis, correspondence, summaries, data, bench sheets, XRD curves,

photomicrographs, SAED patterns, reports, charts, files or materials, and other documents”

significantly outweighs the proposed discovery’s likely benefit.         JJCI further objects to

Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing products on the grounds

that such an assertion is argumentative, assumes facts that are not in evidence, and is factually

incorrect. JJCI further objects to this Request because it seeks documents and/or materials that

are not in JJCI’s possession, custody, or control. Subject to and without waiving the foregoing

objections, JJCI responds as follows: JJCI will produce relevant, non-privileged documents, if

any, in its possession.

       REQUEST NO. 28:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,




                                                34
and other documents relating to the testing and/or analysis for asbestos in “Baby Powder” brand

talc and/or talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “talc and/or talc ore,” “processing,” and “‘Baby Powder’

brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all records, results, analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents” significantly outweighs the proposed

discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s)

as asbestos-containing products on the grounds that such an assertion is argumentative, assumes

facts that are not in evidence, and is factually incorrect. JJCI further objects to this Request

because it seeks documents and/or materials that are not in JJCI’s possession, custody, or

control. Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 29:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,




                                                 35
and other documents relating to the testing and/or analysis for asbestos in “Shower-to-Shower”

brand talc and/or talcum powder products.

       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “talc and/or talc ore,” “processing,” and “‘Shower-to-

Shower’ brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further

objects to this Request as overly broad and unduly burdensome because it is not limited in time,

scope, or to the products at issue in this lawsuit. To the extent this Request seeks documents

related to products that are not at issue in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “all

records, results, analysis, correspondence, summaries, data, bench sheets, XRD curves,

photomicrographs, SAED patterns, reports, charts, files or materials, and other documents”

significantly outweighs the proposed discovery’s likely benefit.         JJCI further objects to

Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing products on the grounds

that such an assertion is argumentative, assumes facts that are not in evidence, and is factually

incorrect. JJCI further objects to this Request because it seeks documents and/or materials that

are not in JJCI’s possession, custody, or control. Subject to and without waiving the foregoing

objections, JJCI responds as follows: JJCI will produce relevant, non-privileged documents, if

any, in its possession.




                                                36
       REQUEST NO. 30:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,

and other documents relating to the testing and/or analysis for releasability of asbestos in “Baby

Powder” brand talc and/or talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “releasability of asbestos,” and “‘Baby Powder’ brand talc

and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this Request

as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all records, results, analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents” significantly outweighs the proposed

discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s)

as asbestos-containing products on the grounds that such an assertion is argumentative, assumes

facts that are not in evidence, and is factually incorrect. JJCI further objects to this Request

because it seeks documents and/or materials that are not in JJCI’s possession, custody, or

control. Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

will produce relevant, non-privileged documents, if any, in its possession.




                                                 37
       REQUEST NO. 31:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,

and other documents relating to the testing and/or analysis for releasability of asbestos in

“Shower-to-Shower” brand talc and/or talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “releasability of asbestos,” and “‘Shower-to-Shower’

brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all records, results, analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents” significantly outweighs the proposed

discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s)

as asbestos-containing products on the grounds that such an assertion is argumentative, assumes

facts that are not in evidence, and is factually incorrect. JJCI further objects to this Request

because it seeks documents and/or materials that are not in JJCI’s possession, custody, or

control. Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

will produce relevant, non-privileged documents, if any, in its possession.




                                                 38
       REQUEST NO. 32:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,

and other documents relating to the testing and/or analysis for the determination of risk of injury

or illness when the “Baby Powder” brand talc and/or talcum powder is used, including but not

limited to inhalation studies, skin irritation studies, and carcinogenicity studies.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “determination,” “risk of injury or illness,” “‘Baby

Powder’ brand talc and/or talcum powder products,” “inhalation studies,” “skin irritation

studies,” and “carcinogenicity studies,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, to the

products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit or information

about injuries that are not alleged in this lawsuit, JJCI further objects to this Request because it

seeks discovery of documents that are neither relevant to the subject matter of this lawsuit nor

reasonably calculated to lead to the discovery of admissible evidence. JJCI further objects to this

Request because the burden and expense of responding to a request for “all records, results,

analysis, correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED

patterns, reports, charts, files or materials, and other documents” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s

product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. JJCI further




                                                  39
objects to this Request because it seeks documents and/or materials that are not in JJCI’s

possession, custody, or control. Subject to and without waiving the foregoing objections, JJCI

responds as follows: JJCI will produce relevant, non-privileged documents, if any, in its

possession.

       REQUEST NO. 33:         All records, results, analysis, correspondence, summaries, data,

bench sheets, XRD curves, photomicrographs, SAED patterns, reports, charts, files or materials,

and other documents relating to the testing and/or analysis for the determination of risk of injury

or illness when the “Shower-to-Shower” brand talc and/or talcum powder is used, including but

not limited to inhalation studies, skin irritation studies, and carcinogenicity studies.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “results,” “analysis,” “summaries,” “data,” “reports,” “charts,” “files,” “materials,” “other

documents,” “testing and/or analysis,” “determination,” “risk of injury or illness,” “‘Shower-to-

Shower’ brand talc and/or talcum powder products,” “inhalation studies,” “skin irritation

studies,” and “carcinogenicity studies,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, to the

products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit or information

about injuries that are not alleged in this lawsuit, JJCI further objects to this Request because it

seeks discovery of documents that are neither relevant to the subject matter of this lawsuit nor

reasonably calculated to lead to the discovery of admissible evidence. JJCI further objects to this

Request because the burden and expense of responding to a request for “all records, results,

analysis, correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED




                                                  40
patterns, reports, charts, files or materials, and other documents” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s

product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. JJCI further

objects to this Request because it seeks documents and/or materials that are not in JJCI’s

possession, custody, or control. Subject to and without waiving the foregoing objections, JJCI

responds as follows: JJCI will produce relevant, non-privileged documents, if any, in its

possession.

       REQUEST NO. 34:          All samples and/or exemplars of talc from:

               a.     American Talc Co.;

               b.     Pioneer Talc;

               c.     Whittaker, Clark & Daniels, Inc.;

               d.     Brenntag Specialties, Inc.;

               e.     Brenntag North America;

               f.     Mineral Pigment Solutions, Inc.;

               g.     Metropolitan Talc Co.;

               h.     Charles Mathieu Co.;

               i.     Charles B. Chrystal;

               j.     Windsor Minerals;

               k.     Winsor Minerals;

               l.     Eastern Magnesia Talc;

               m.     EMTAL;

               n.     Vertal;




                                                 41
               o.     Vermont Talc Co.;

               p.     Imerys Talc;

               q.     Luzenac Talc;

               r.     Rio Tinto;

               s.     Cyprus Amax Minerals;

               t.     Cyprus Industrial Minerals;

               u.     Cyprus Mineral Co;

               v.     R.T. Vanderbilt;

               w.     Gouverneur Talc Co.;

               x.     International Talc Co.;

               y.     Pfizer, Inc.;

               z.     Johns-Manville;

               aa.    Mt. Sinai;

               bb.    New York University;

               cc.    Seymour Lewin, PhD;

               dd.    Bureau of Foods;

               ee.    Food and Drug Administration;

               ff.    Arthur Langer, PhD.;

               gg.    Robert Nolan, PhD.;

               hh.    Helena Rubenstein.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” as vague and ambiguous. JJCI further objects to this Request




                                                42
as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all samples and/or exemplars”

significantly outweighs the proposed discovery’s likely benefit. JJCI further objects to this

Request to the extent it seeks documents that are not within the possession, custody, or control of

JJCI or could be more easily obtained from a third party.             JJCI further objects to this

Interrogatory to the extent it seeks confidential, trade secret and/or proprietary information.

Subject to and without waiving these objections, JJCI does not possess any of the samples or

exemplars requested.

       REQUEST NO. 35:           All samples and/or exemplars of talc from:

               a.      Italy;

               b.      Vermont;

               c.      Montana;

               d.      France;

               e.      China;

               f.      North Carolina;

               g.      Alabama.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” as vague and ambiguous. JJCI further objects to this Request




                                                  43
as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all samples and/or exemplars”

significantly outweighs the proposed discovery’s likely benefit. JJCI further objects to this

Request to the extent it seeks documents that is not within the possession, custody, or control of

JJCI or could be more easily obtained from a third party.             JJCI further objects to this

Interrogatory to the extent it seeks confidential, trade secret and/or proprietary information.

Subject to and without waiving these objections, JJCI has not been able to locate any samples or

exemplars responsive to this request. JJCI will supplement this response if needed.

       REQUEST NO. 36:         All samples and/or exemplars of “Baby Powder” brand talc and/or

talcum powder products provided to and/or collected by:

               a.      Bureau of Foods;

               b.      Food and Drug Administration;

               c.      Cosmetic, Toiletry and Fragrance Association, f/k/a the American

                       Manufacturers of Toilet Articles, now known as Personal Care Products

                       Council (“CTFA f/k/a AMTA a/k/a PCPC”);

               d.      Arthur Langer, PhD;

               e.      Robert Nolan, PhD;

               f.      Alan Segrave, P.G.;

               g.      Seymour Lewin, PhD;




                                                 44
               h.      Matthew Sanchez, PhD.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” “‘Baby Powder’ brand talc and/or talcum powder products,”

“provided to and/or collected by,” and “Bureau of Foods,” as vague and ambiguous. JJCI further

objects to this Request as overly broad and unduly burdensome because it is not limited in time,

scope, to the products at issue in this lawsuit. To the extent this Request seeks documents related

to products that are not at issue in this lawsuit, JJCI further objects to this Request because it

seeks discovery of documents that are neither relevant to the subject matter of this lawsuit nor

reasonably calculated to lead to the discovery of admissible evidence. JJCI further objects to this

Request because the burden and expense of responding to a request for “all samples and/or

exemplars” significantly outweighs the proposed discovery’s likely benefit. JJCI further objects

to this Request to the extent it seeks material that are not within the possession, custody, or

control of JJCI or could be more easily obtained from a third party. JJCI further objects to this

Interrogatory to the extent it seeks confidential, trade secret and/or proprietary information.

Subject to and without waiving these objections, JJCI does not possess any of the samples or

exemplars requested.

       REQUEST NO. 37:        All samples and/or exemplars of “Shower-to-Shower” brand talc

and/or talcum powder products provided to and/or collected by:

               a.      Bureau of Foods;

               b.      Food and Drug Administration;

               c.      CTFA f/k/a AMTA a/k/a PCPC;

               d.      Arthur Langer, PhD;




                                                45
               e.     Robert Nolan, PhD;

               f.     Alan Segrave, P.G.;

               g.     Seymour Lewin, PhD;

               h.     Matthew Sanchez, PhD.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” “‘Shower-to-Shower’ brand talc and/or talcum powder

products,” “provided to and/or collected by,” and “Bureau of Foods,” as vague and ambiguous.

JJCI further objects to this Request as overly broad and unduly burdensome because it is not

limited in time, scope, to the products at issue in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit, JJCI further objects to this

Request because it seeks discovery of documents that are neither relevant to the subject matter of

this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Request because the burden and expense of responding to a request for “all

samples and/or exemplars” significantly outweighs the proposed discovery’s likely benefit. JJCI

further objects to this Request to the extent it seeks material that are not within the possession,

custody, or control of JJCI or could be more easily obtained from a third party. JJCI further

objects to this Interrogatory to the extent it seeks confidential, trade secret and/or proprietary

information. Subject to and without waiving these objections, JJCI does not possess any of the

samples or exemplars requested.

       REQUEST NO. 38:         All samples and/or exemplars of talc provided to and/or collected

by Bureau of Foods from:

               a.     Italy;




                                                46
               b.     Vermont;

               c.     Montana;

               d.     France;

               e.     China;

               f.     North Carolina;

               g.     Alabama.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars” and “Bureau of Foods,” as vague and ambiguous. JJCI

further objects to this Request as overly broad and unduly burdensome because it is not limited

in time, scope, or to the products at issue in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit, JJCI further objects to this

Request because it seeks discovery of documents that are neither relevant to the subject matter of

this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Request because the burden and expense of responding to a request for “all

samples and/or exemplars” significantly outweighs the proposed discovery’s likely benefit. JJCI

further objects to this Request to the extent it seeks documents that is not within the possession,

custody, or control of JJCI or could be more easily obtained from a third party. JJCI further

objects to this Interrogatory to the extent it seeks confidential, trade secret and/or proprietary

information.   Subject to and without waiving these objections, JJCI has not been able to locate

any samples or exemplars responsive to this request. JJCI will supplement this response if

needed.




                                                47
       REQUEST NO. 39:           All samples and/or exemplars of talc provided to and/or collected

by Food and Drug Administration from:

               a.      Italy;

               b.      Vermont;

               c.      Montana;

               d.      France;

               e.      China;

               f.      North Carolina;

               g.      Alabama.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” as vague and ambiguous. JJCI further objects to this Request

as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all samples and/or exemplars”

significantly outweighs the proposed discovery’s likely benefit. JJCI further objects to this

Request to the extent it seeks documents that is not within the possession, custody, or control of

JJCI or could be more easily obtained from a third party.             JJCI further objects to this

Interrogatory to the extent it seeks confidential, trade secret and/or proprietary information.




                                                 48
Subject to and without waiving these objections, JJCI has not been able to locate any samples or

exemplars responsive to this request. JJCI will supplement this response if needed.

       REQUEST NO. 40:           All samples and/or exemplars of talc provided to and/or collected

by CTFA f/k/a AMTA a/k/a PCPC from:

               a.      Italy;

               b.      Vermont;

               c.      Montana;

               d.      France;

               e.      China;

               f.      North Carolina;

               g.      Alabama.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars,” as vague and ambiguous. JJCI further objects to this Request

as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all samples and/or exemplars”

significantly outweighs the proposed discovery’s likely benefit. JJCI further objects to this

Request to the extent it seeks documents that is not within the possession, custody, or control of

JJCI or could be more easily obtained from a third party.             JJCI further objects to this




                                                 49
Interrogatory to the extent it seeks confidential, trade secret and/or proprietary information.

Subject to and without waiving these objections, JJCI has not been able to locate any samples or

exemplars responsive to this request. JJCI will supplement this response if needed.

       REQUEST NO. 41:          All samples and/or exemplars of talc provided to and/or collected

by Arthur Langer, PhD from:

               a.     Italy;

               b.     Vermont;

               c.     Montana;

               d.     France;

               e.     China;

               f.     North Carolina;

               g.     Alabama.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars” and “provided to and/or collected by,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all samples and/or exemplars” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to this Request to the extent it seeks documents that are not




                                                50
within the possession, custody, or control of JJCI or could be more easily obtained from a third

party. Subject to and without waiving these objections, JJCI does not possess any of the samples

or exemplars requested.

       REQUEST NO. 42:          All samples and/or exemplars of talc provided to and/or collected

by Robert Nolan, PhD from:

               a.     Italy;

               b.     Vermont;

               c.     Montana;

               d.     France;

               e.     China;

               f.     North Carolina;

               g.     Alabama.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars” and “provided to and/or collected by,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all samples and/or exemplars” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to this Request to the extent it seeks documents that are not




                                                51
within the possession, custody, or control of JJCI or could be more easily obtained from a third

party. Subject to and without waiving these objections, JJCI does not possess any of the samples

or exemplars requested.

       REQUEST NO. 43:          All samples and/or exemplars of talc provided to and/or collected

by Alan Segrave, P.G. from:

               a.     Italy;

               b.     Vermont;

               c.     Montana;

               d.     France;

               e.     China;

               f.     North Carolina;

               g.     Alabama.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars” and “provided to and/or collected by,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all samples and/or exemplars” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to this Request to the extent it seeks documents that are not




                                                52
within the possession, custody, or control of JJCI or could be more easily obtained from a third

party. Subject to and without waiving these objections, JJCI does not possess any of the samples

or exemplars requested.

       REQUEST NO. 44:          All samples and/or exemplars of talc provided to and/or collected

by Seymour Lewin, PhD from:

               a.     Italy;

               b.     Vermont;

               c.     Montana;

               d.     France;

               e.     China;

               f.     North Carolina;

               g.     Alabama.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars” and “provided to and/or collected by,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all samples and/or exemplars” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to this Request to the extent it seeks documents that are not




                                                53
within the possession, custody, or control of JJCI or could be more easily obtained from a third

party. Subject to and without waiving these objections, JJCI does not possess any of the samples

or exemplars requested.

       REQUEST NO. 45:          All samples and/or exemplars of talc provided to and/or collected

by Matthew Sanchez, PhD from:

               a.     Italy;

               b.     Vermont;

               c.     Montana;

               d.     France;

               e.     China;

               f.     North Carolina;

               g.     Alabama.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “samples and/or exemplars” and “provided to and/or collected by,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all samples and/or exemplars” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to this Request to the extent it seeks documents that are not




                                                54
within the possession, custody, or control of JJCI or could be more easily obtained from a third

party. Subject to and without waiving these objections, JJCI does not possess any of the samples

or exemplars requested.

       REQUEST NO. 46:         All laboratory notebooks and other documents, files or materials

relating to any testing and/or analysis of talc-containing and/or talcum powder products for

asbestos content and/or releasibility.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “testing and/or analysis,” “talc-containing and/or talcum powder products” and “asbestos

content and/or releasibility,” as vague and ambiguous. JJCI further objects to this Request as

overly broad and unduly burdensome because it is not limited in time, scope, or to the products

at issue in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery of

documents that are neither relevant to the subject matter of this lawsuit nor reasonably calculated

to lead to the discovery of admissible evidence. JJCI further objects to this Request because the

burden and expense of responding to a request for “all laboratory notebooks and other

documents, files or materials” significantly outweighs the proposed discovery’s likely benefit.

JJCI further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing

products on the grounds that such an assertion is argumentative, assumes facts that are not in

evidence, and is factually incorrect. Subject to and without waiving the foregoing objections,

JJCI responds as follows: JJCI will produce relevant, non-privileged documents, if any, in its

possession.




                                                55
        REQUEST NO. 47:        All documents, files or materials related to J&J’s procedure — if

any — for testing and/or analyzing talc and/or talcum powder products for asbestos content and

asbestos releasibility.

        RESPONSE:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “procedure,” “testing and/or analysis,” “talc and/or talcum powder products” and “asbestos

content and/or releasibility,” as vague and ambiguous. JJCI further objects to this Request as

overly broad and unduly burdensome because it is not limited in time, scope, or to the products

at issue in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery of

documents that are neither relevant to the subject matter of this lawsuit nor reasonably calculated

to lead to the discovery of admissible evidence. JJCI further objects to this Request because the

burden and expense of responding to a request for “all documents, files or materials”

significantly outweighs the proposed discovery’s likely benefit.         JJCI further objects to

Plaintiff’s characterization of JJCI’s product(s) as asbestos-containing products on the grounds

that such an assertion is argumentative, assumes facts that are not in evidence, and is factually

incorrect. Subject to and without waiving the foregoing objections, JJCI responds as follows:

JJCI will produce relevant, non-privileged documents, if any, in its possession.

        REQUEST NO. 48:        All documents, files, or materials relating to air monitoring and/or

sampling conducted at J&J facilities where talcum powder products were manufactured,

produced, developed, warehoused, stored, researched, and/or tested.

        RESPONSE:         Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the




                                                56
terms “air monitoring and/or sampling,” “conducted,” and “talcum powder products,” as vague

and ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome

because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent

this Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all documents, files or materials” significantly outweighs the proposed discovery’s

likely benefit.   Subject to and without waiving the foregoing objections, JJCI responds as

follows: JJCI will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 49:        All Material Safety Data Sheets for all ingredients obtained,

purchased, and/or received for use in “Baby Powder” brand talc and/or talcum powder products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “ingredients,” “obtained, purchased, and/or received,” “for use in,” “‘Baby Powder’ brand

talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited to a reasonable time, in

scope, or to the products at issue in this lawsuit. To the extent this Request seeks documents

related to products that are not at issue in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “all

Material Safety Data Sheets” significantly outweighs the proposed discovery’s likely benefit.




                                                57
JJCI further objects to this Request to the extent it seeks documents that are not within the

possession, custody, or control of JJCI or could be more easily obtained from a third party. JJCI

further objects to this Request because the Request, as phrased, seeks documents, writings,

records, or publications that are in the public domain and therefore are equally available to

Plaintiff. Subject to and without waiving the foregoing objections, JJCI responds as follows:

JJCI will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 50:        All Material Safety Data Sheets for all ingredients obtained,

purchased, and/or received for use in “Shower-to-Shower” brand talc and/or talcum powder

products.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “ingredients,” “obtained, purchased, and/or received,” “for use in,” “‘Shower-to-Shower’

brand talc and/or talcum powder products,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited to a reasonable time, in

scope, or to the products at issue in this lawsuit. To the extent this Request seeks documents

related to products that are not at issue in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “all

Material Safety Data Sheets” significantly outweighs the proposed discovery’s likely benefit.

JJCI further objects to this Request to the extent it seeks documents that are not within the

possession, custody, or control of JJCI or could be more easily obtained from a third party. JJCI

further objects to this Request because the Request, as phrased, seeks documents, writings,




                                                58
records, or publications that are in the public domain and therefore are equally available to

Plaintiff. Subject to and without waiving the foregoing objections, JJCI responds as follows:

JJCI will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 51:         All correspondence, communications, memorandums, conference

reports, submissions, exchanges, and other documents between J&J and government regulatory

agencies, including but not limited to FDA, EPA, NIOSH, OSHA, NJDEP, MSHA.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “reports,” “submissions,” “exchanges,” “government regulatory agencies,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited to a reasonable time, in scope, or to the products at issue in this lawsuit. To the

extent this Request seeks documents related to products that are not at issue in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all correspondence, communications, memorandums, conference

reports, submissions, exchanges, and other documents” significantly outweighs the proposed

discovery’s likely benefit. JJCI further objects to this Request to the extent it seeks documents

that are not within the possession, custody, or control of JJCI or could be more easily obtained

from a third party. JJCI further objects to this Request because the Request, as phrased, seeks

documents, writings, records, or publications that are in the public domain and therefore are

equally available to Plaintiff. Subject to and without waiving the foregoing objections, JJCI




                                                 59
responds as follows: JJCI will produce relevant, non-privileged documents, if any, in its

possession.

       REQUEST NO. 52:         All correspondence, communications, memorandums, conference

reports,   submissions,     exchanges,   and   other   documents     between       J&J   and   trade

organizations/associations, including but not limited to CTFA f/k/a AMTA a/k/a PCPC.

       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “submissions,” “exchanges,” “trade organizations/associations,” as vague and ambiguous.

JJCI further objects to this Request as overly broad and unduly burdensome because it is not

limited to a reasonable time, in scope, or to the products at issue in this lawsuit. To the extent

this Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all correspondence, communications, memorandums, conference reports,

submissions, exchanges, and other documents” significantly outweighs the proposed discovery’s

likely benefit. JJCI further objects to this Request to the extent it seeks documents that are not

within the possession, custody, or control of JJCI or could be more easily obtained from a third

party. JJCI further objects to this Request because the Request, as phrased, seeks documents,

writings, records, or publications that are in the public domain and therefore are equally available

to Plaintiff. Subject to and without waiving the foregoing objections, JJCI responds as follows:

JJCI will produce relevant, non-privileged documents, if any, in its possession.




                                                60
        REQUEST NO. 53:        All minutes, membership logs, digests, magazines, and printed

materials received from all trade associations/organizations J&J was a member of including but

not limited to CTFA f/k/a AMTA a/k/a PCPC.

        RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms   “minutes,”     “membership      logs,”   “digests,”   “printed    materials”   and    “trade

organizations/associations,” as vague and ambiguous. JJCI further objects to this Request as

overly broad and unduly burdensome because it is not limited to a reasonable time, in scope, or

to the products at issue in this lawsuit. To the extent this Request seeks documents related to

products that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks

discovery of documents that are neither relevant to the subject matter of this lawsuit nor

reasonably calculated to lead to the discovery of admissible evidence. JJCI further objects to this

Request because the burden and expense of responding to a request for “all minutes, membership

logs, digests, magazines, and printed materials” significantly outweighs the proposed discovery’s

likely benefit. JJCI objects to this Request to the extent it seeks documents that is not in the

possession, custody or control of JJCI or could be more easily obtained from a third party. JJCI

further objects to this Request to the extent it seeks documents that are not within the possession,

custody, or control of JJCI or could be more easily obtained from a third party. Subject to and

without waiving the foregoing objections, JJCI responds as follows: JJCI will produce relevant,

non-privileged documents, if any, in its possession.

        REQUEST NO. 54:        All documents — including but not limited to reports, data, and

transcripts — related to any submissions made, or testimony given, to any government




                                                 61
regulatory agency — including but not limited to FDA, EPA, OSHA, NIOSH, MSHA —

regarding talc mined, milled, processed, supplied, sold, delivered, and/or distributed by J&J.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “submissions made,” “testimony given,” “government regulatory agency,” and “mined,

milled, processed, supplied, sold, delivered, and/or distributed,” as vague and ambiguous. JJCI

further objects to this Request as overly broad and unduly burdensome because it is not limited

to a reasonable time, in scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all documents — including but not limited to reports, data, and transcripts”

significantly outweighs the proposed discovery’s likely benefit. JJCI objects to this Request to

the extent it seeks documents that is not in the possession, custody or control of JJCI or could be

more easily obtained from a third party.      JJCI further objects to this Request because the

Request, as phrased, seeks documents, writings, records, or publications that are in the public

domain and therefore are equally available to Plaintiff. Subject to and without waiving the

foregoing objections, JJCI responds as follows: JJCI will produce relevant, non-privileged

documents, if any, in its possession.

       REQUEST NO. 55:        All correspondence, communications, memorandums, conference

reports, and other documents between J&J and:

               a.      American Talc Co.;




                                                62
b.   Pioneer Talc;

c.   Whittaker, Clark & Daniels, Inc.;

d.   Brenntag Specialties, Inc.;

e.   Brenntag North America;

f.   Mineral Pigment Solutions, Inc.;

g.   Metropolitan Talc Co.;

h.   Charles Mathieu Co.;

i.   Charles B. Chrystal;

j.   Windsor Minerals;

k.   Winsor Minerals;

l.   Eastern Magnesia Talc;

m.   EMTAL;

n.   Vertal;

o.   Vermont Talc Co.;

p.   Imerys Talc;

q.   Luzenac Talc;

r.   Rio Tinto;

s.   Cyprus Amax Minerals;

t.   Cyprus Industrial Minerals;

u.   Cyprus Mineral Co;

v.   R.T. Vanderbilt;

w.   Gouverneur Talc Co.;

x.   International Talc Co.;




                               63
               y.      Pfizer, Inc.;

               z.      Johns-Manville;

               aa.     Mt. Sinai;

               bb.     New York University;

               cc.     Seymour Lewin, PhD;

               dd.     Bureau of Foods;

               ee.     Food and Drug Administration;

               ff.     Arthur Langer, PhD.;

               gg.     Robert Nolan, PhD.;

               hh.     Helena Rubenstein.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “correspondence,” “communications,” “memorandums,” “conference reports,” “other

documents,” and “Bureau of Foods,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all correspondence,

communications, memorandums, conference reports, and other documents” significantly

outweighs the proposed discovery’s likely benefit. JJCI further objects to this Request to the

extent it seeks documents that are not within the possession, custody, or control of JJCI or could




                                                 64
be more easily obtained from a third party. Subject to and without waiving the foregoing

objections, JJCI responds as follows: JJCI will produce relevant, non-privileged documents, if

any, in its possession.

       REQUEST NO. 56:           All correspondence, communications, memorandums, conference

reports, and other documents regarding:

               a.         talc

               b.         talcum powder

               c.         testing and/or analysis of talc and/or talcum powder

               d.         asbestos

               e.         corn starch

               f.         CTFA

               g.         PCPC

               h.         FDA

               i.         OSHA

               j.         Bureau of Foods

               k.         regulations

               l.         x-ray diffraction or XRD

               m.         light microscopy

               n.         electron microscopy and/or TEM.

       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “talcum powder” “testing and/or analysis,” and “talc and/or talcum powder,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because




                                                   65
it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all correspondence, communications, memorandums, conference reports, and other

documents” significantly outweighs the proposed discovery’s likely benefit. JJCI further objects

to this Request because the Request, as phrased, seeks documents, writings, records, or

publications that are in the public domain and therefore are equally available to Plaintiff. JJCI

further objects to this Request to the extent it seeks documents that are not within the possession,

custody, or control of JJCI or could be more easily obtained from a third party. Subject to and

without waiving the foregoing objections, JJCI responds as follows: JJCI will produce relevant,

non-privileged documents, if any, in its possession.

       REQUEST NO. 57:         All documents, files or materials relating to J&J’s first knowledge,

notice or awareness about the alleged adverse effects of exposure to asbestos and/or asbestos-

containing products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “first knowledge,” “notice,” “awareness,” “alleged adverse effects,” and “exposure to

asbestos and/or asbestos-containing products,” as vague and ambiguous. JJCI further objects to

this Request as overly broad and unduly burdensome because it is not limited in time, scope, to

the products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit or information




                                                 66
about injuries that are not alleged in this lawsuit, JJCI further objects to this Request because it

seeks discovery of documents that are neither relevant to the subject matter of this lawsuit nor

reasonably calculated to lead to the discovery of admissible evidence. JJCI further objects to this

Request because the burden and expense of responding to a request for “all documents, files or

materials” significantly outweighs the proposed discovery’s likely benefit.        Subject to and

without waiving the foregoing objections, JJCI responds: JJCI’s products do not contain

asbestos.

       REQUEST NO. 58:        All documents, files or materials relating to J&J’s first knowledge,

notice or awareness about the potential inclusion and/or contamination of talc with asbestos.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “first knowledge,” “notice,” “awareness,” and “potential inclusion and/or contamination,”

as vague and ambiguous. JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, or to the products at issue in this lawsuit. To

the extent this Request seeks documents related to products that are not at issue in this lawsuit,

JJCI further objects to this Request because it seeks discovery of documents that are neither

relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents, files or materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI further objects to Plaintiff’s characterization of JJCI’s

product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. Subject to and




                                                67
without waiving the foregoing objections, JJCI responds: JJCI’s products do not contain

asbestos.

       REQUEST NO. 59:         All documents, files or materials relating to J&J’s first knowledge,

notice or awareness about the alleged adverse effects of exposure to talc and/or talc-containing

products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “first knowledge,” “notice or awareness,” “alleged adverse effects,” and “exposure to talc

and/or talc-containing products,” as vague and ambiguous. JJCI further objects to this Request

as overly broad and unduly burdensome because it is not limited in time, scope, to the products

at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit or information about injuries

that are not alleged in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all documents, files or materials”

significantly outweighs the proposed discovery’s likely benefit.

       REQUEST NO. 60:         All documents, files or materials relating to the availability of

materials/ingredients as substitutes and/or replacements for talc in J&J talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “availability,” “materials/ingredients,” “substitutes and/or replacements,” and “talcum

powder products,” as vague and ambiguous. JJCI further objects to this Request as overly broad




                                                 68
and unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all documents, files or materials” significantly outweighs

the proposed discovery’s likely benefit. Last, the request is nonsensical because, by definition,

there is no substitute for “talc” in “talcum powder.”

       REQUEST NO. 61:        All documents, files or materials relating to the availability,

feasibility, and/or use of corn starch in talcum powder products.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “availability,” “feasibility,” and “talcum powder products,” as vague and ambiguous. JJCI

further objects to this Request as overly broad and unduly burdensome because it is not limited

in time, scope, or to the products at issue in this lawsuit. To the extent this Request seeks

documents related to products that are not at issue in this lawsuit, JJCI further objects to this

Request because it seeks discovery of documents that are neither relevant to the subject matter of

this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI

further objects to this Request because the burden and expense of responding to a request for “all

documents, files or materials” significantly outweighs the proposed discovery’s likely benefit.

JJCI further objects to this Request to the extent it seeks the disclosure of documents that are

protected by the attorney-client privilege, the work-product doctrine, or other applicable




                                                69
privileges.   Last, the request is nonsensical because, by definition, “corn starch” is not a

substitute for “talc” in “talcum powder.”

       REQUEST NO. 62:        All documents, files or materials relating to warnings and/or

cautions J&J provided to its customers regarding the potential health hazards of asbestos.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “provided,” and “potential health hazards of asbestos,” as

vague and ambiguous.       JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or to

the injuries alleged in this lawsuit. To the extent this Request seeks documents related to

products that are not at issue in this lawsuit or information about injuries that are not alleged in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all documents, files or materials” significantly outweighs

the proposed discovery’s likely benefit. JJCI further objects to this Request to the extent it seeks

the disclosure of documents that are protected by the attorney-client privilege, the work-product

doctrine, or other applicable privileges. JJCI further objects to Plaintiff’s characterization of

JJCI’s product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. Subject to and

without waiving the foregoing objections, JJCI responds as follows: As to the product at issue in

this case there was no warning because the product did not contain asbestos.




                                                70
       REQUEST NO. 63:        All documents, files or materials relating to warnings and/or

cautions J&J provided to its employees regarding the potential health hazards of asbestos.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “provided,” and “potential health hazards of asbestos,” as

vague and ambiguous.       JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or to

the injuries alleged in this lawsuit. To the extent this Request seeks documents related to

products that are not at issue in this lawsuit or information about injuries that are not alleged in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all documents, files or materials” significantly outweighs

the proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks

documents that is not in the possession, custody or control of JJCI or could be more easily

obtained from a third party. JJCI further objects to this Request to the extent it seeks the

disclosure of documents that are protected by the attorney-client privilege, the work-product

doctrine, or other applicable privileges. JJCI further objects to Plaintiff’s characterization of

JJCI’s product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. Subject to and

without waiving the foregoing objections, JJCI responds as follows: As to the product at issue in

this case there was no need for a warning because the product did not contain asbestos.




                                                71
       REQUEST NO. 64:        All documents, files or materials relating to warnings and/or

cautions J&J provided to its suppliers/distributors/sellers/retailers regarding the potential health

hazards of asbestos.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “provided,” and “potential health hazards of asbestos,” as

vague and ambiguous.       JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or to

the injuries alleged in this lawsuit. To the extent this Request seeks documents related to

products that are not at issue in this lawsuit or information about injuries that are not alleged in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all documents, files or materials” significantly outweighs

the proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks

documents that is not in the possession, custody or control of JJCI or could be more easily

obtained from a third party. JJCI further objects to this Request to the extent it seeks the

disclosure of documents that are protected by the attorney-client privilege, the work-product

doctrine, or other applicable privileges. JJCI further objects to Plaintiff’s characterization of

JJCI’s product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect. Subject to and

without waiving the foregoing objections, JJCI responds as follows: As to the product at issue in

this case there was no need for a warning because the product did not contain asbestos.




                                                72
       REQUEST NO. 65:        All documents, files or materials relating to warnings and/or

cautions J&J received from any and all sources regarding the potential health hazards of

asbestos.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “received,” and “potential health hazards of asbestos,” as

vague and ambiguous.       JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or to

the injuries alleged in this lawsuit. To the extent this Request seeks documents related to

products that are not at issue in this lawsuit or information about injuries that are not alleged in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all documents, files or materials” significantly outweighs

the proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks

documents that is not in the possession, custody or control of JJCI or could be more easily

obtained from a third party. JJCI further objects to this Request to the extent it seeks the

disclosure of documents that are protected by the attorney-client privilege, the work-product

doctrine, or other applicable privileges. JJCI further objects to Plaintiff’s characterization of

JJCI’s product(s) as asbestos-containing products on the grounds that such an assertion is

argumentative, assumes facts that are not in evidence, and is factually incorrect.

       REQUEST NO. 66:        All documents, files or materials relating to warnings and/or

cautions J&J provided to its customers regarding the potential health hazards of talc.




                                                73
       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “provided,” and “potential health hazards of talc,” as vague

and ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome

because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries

alleged in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit or information about injuries that are not alleged in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents, files or materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks documents

that is not in the possession, custody or control of JJCI or could be more easily obtained from a

third party. JJCI further objects to this Request to the extent it seeks the disclosure of documents

that are protected by the attorney-client privilege, the work-product doctrine, or other applicable

privileges.

       REQUEST NO. 67:         All documents, files or materials relating to warnings and/or

cautions J&J provided to its employees regarding the potential health hazards of talc.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “provided,” and “potential health hazards of talc,” as vague

and ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome

because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries




                                                 74
alleged in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit or information about injuries that are not alleged in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents, files or materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks documents

that is not in the possession, custody or control of JJCI or could be more easily obtained from a

third party. JJCI further objects to this Request to the extent it seeks the disclosure of documents

that are protected by the attorney-client privilege, the work-product doctrine, or other applicable

privileges.

       REQUEST NO. 68:         All documents, files or materials relating to warnings and/or

cautions J&J provided to its suppliers/distributors/sellers/retailers regarding the potential health

hazards of talc.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “provided,” and “potential health hazards of talc,” as vague

and ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome

because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries

alleged in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit or information about injuries that are not alleged in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of




                                                 75
admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents, files or materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks documents

that is not in the possession, custody or control of JJCI or could be more easily obtained from a

third party. JJCI further objects to this Request to the extent it seeks the disclosure of documents

that are protected by the attorney-client privilege, the work-product doctrine, or other applicable

privileges.

       REQUEST NO. 69:         All documents, files or materials relating to warnings and/or

cautions J&J received from any and all sources regarding the potential health hazards of talc.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “warnings and/or cautions,” “received,” and “potential health hazards of talc,” as vague

and ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome

because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries

alleged in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit or information about injuries that are not alleged in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents, files or materials” significantly outweighs the

proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks documents

that is not in the possession, custody or control of JJCI or could be more easily obtained from a

third party. JJCI further objects to this Request to the extent it seeks the disclosure of documents




                                                 76
that are protected by the attorney-client privilege, the work-product doctrine, or other applicable

privileges.

       REQUEST NO. 70:         All documents, files or materials concerning J&J’s attempts to

comply with OSHA, MSHA, NIOSH or other governmental standards at J&J’s manufacturing,

development, storage, warehouse, processing, testing, mining, milling, and research facilities.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “attempts to comply” and “OSHA, MSHA, NIOSH or other governmental standards” as

vague and ambiguous.        JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or the

injuries alleged in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit or to injuries that are not alleged in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all documents, files or materials” significantly outweighs the proposed discovery’s

likely benefit. JJCI objects to this Request to the extent it seeks documents that is not in the

possession, custody or control of JJCI or could be more easily obtained from a third party. JJCI

further objects to this Request to the extent it seeks the disclosure of documents that are

protected by the attorney-client privilege, the work-product doctrine, or other applicable

privileges. Further, JJCI cannot determine what is being sought by this request.




                                                  77
       REQUEST NO. 71:         All documents, files or materials concerning all incidents of

asbestosis, talcosis, lung cancer, and mesothelioma suffered by - or claimed to be suffered by —

J&J’s current and former employees.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “incidents of” and “claimed to be suffered by” as vague and ambiguous. JJCI further

objects to this Request as overly broad and unduly burdensome because it is not limited in time,

scope, to the products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the

extent this Request seeks documents related to products that are not at issue in this lawsuit or

information about injuries that are not alleged in this lawsuit, JJCI further objects to this Request

because it seeks discovery of documents that are neither relevant to the subject matter of this

lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “all

documents, files or materials” significantly outweighs the proposed discovery’s likely benefit.

JJCI objects to this Request to the extent it seeks documents that is not in the possession, custody

or control of JJCI or could be more easily obtained from a third party. JJCI further objects to this

Request to the extent it seeks production of sensitive and private information, the disclosure of

which could violate the privacy rights of persons who are not parties to this action, and would

also violate statutory, regulatory, and common law, including the Health Insurance Portability

and Accountability Act. JJCI further objects to this Request to the extent it seeks the disclosure

of documents that are protected by the attorney-client privilege, the work-product doctrine, or

other applicable privileges. Further, JJCI cannot determine what is being sought by this request.




                                                 78
        REQUEST NO. 72:         All correspondence in any form and of any type between J&J and

any other company, person or entity regarding the subject of talc carcinogenicity, asbestos

contamination, measurement techniques, analysis techniques or how asbestos contamination in

consumer products should be characterized.

        RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “talc carcinogenicity,” “asbestos contamination,” “measurement techniques,” “analysis

techniques,” “asbestos contamination in consumer products,” and “characterized” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries alleged in

this lawsuit. To the extent this Request seeks documents related to products that are not at issue

in this lawsuit or information about injuries that are not alleged in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all correspondence in any form and of any type” significantly outweighs the

proposed discovery’s likely benefit. JJCI objects to this Request to the extent it seeks documents

that is not in the possession, custody or control of JJCI or could be more easily obtained from a

third party. JJCI further objects to this Request to the extent it seeks the disclosure of documents

that are protected by the attorney-client privilege, the work-product doctrine, or other applicable

privileges. JJCI further objects to Plaintiff’s characterization of JJCI’s product(s) as asbestos-

containing products on the grounds that such an assertion is argumentative, assumes facts that




                                                   79
are not in evidence, and is factually incorrect. Further, JJCI cannot determine what is being

sought by this request.

       REQUEST NO. 73:         All articles of incorporation and all amendments thereto for J&J.

       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request as overly broad and

unduly burdensome because it is not limited in time, scope, or to the products at issue in this

lawsuit. To the extent this Request seeks documents related to products that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI also objects to this Request because the burden and

expense of responding to a request for “all articles of incorporation and all amendments thereto”

significantly outweigh the proposed discovery's likely benefit.         JJCI further objects to this

Request because the Request, as phrased, seeks documents, writings, records, or publications that

are in the public domain and therefore are equally available to Plaintiff.

       REQUEST NO. 74:         All documents, files or materials related to the relationship

between J&J and Valeant Pharmaceuticals, Inc. and Valeant Pharmaceuticals North America

including but not limited to merger agreements, asset purchases, buy-outs, take-overs, credit

exchanges,         successorship,          predecessorship,       and        consolidation         of

entities/staff/executives/organizations.

       RESPONSE:          Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “materials,” “relationship,” “successorship,” “predecessorship,” and “consolidation of

entities/staff/executives/organization,” as vague and ambiguous. JJCI further objects to this




                                                  80
Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI also objects to this Request

because the burden and expense of responding to a request for “all documents, files or materials”

significantly outweigh the proposed discovery's likely benefit.        JJCI further objects to this

Request because the Request, as phrased, seeks documents, writings, records, or publications that

are in the public domain and therefore are equally available to Plaintiff.

       REQUEST NO. 75:         All documents, files or materials related to the relationship

between J&J and Johnson Consumer Products including but not limited to merger agreements,

asset purchases, buy-outs, take-overs, credit exchanges, successorship, predecessorship, and

consolidation of entities/staff/executives/organizations.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “materials,” “relationship,” “successorship,” “predecessorship,” and “consolidation of

entities/staff/executives/organization,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI also objects to this Request

because the burden and expense of responding to a request for “all documents, files or materials”




                                                 81
significantly outweigh the proposed discovery's likely benefit.         JJCI further objects to this

Request because the Request, as phrased, seeks documents, writings, records, or publications that

are in the public domain and therefore are equally available to Plaintiff.

       REQUEST NO. 76:         All documents related to J&J’s sales, distribution, marketing,

production, and other business activities in the State of Minnesota.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “distribution,” “marketing,” “production,” and “other business,” as vague and ambiguous.

JJCI further objects to this Request as overly broad and unduly burdensome because it is not

limited in time, scope, to the products at issue in this lawsuit, or to the specific geographic region

at issue in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit or to documents relating to geographic regions that are not at issue in

this lawsuit, JJCI further objects to this Request because it seeks discovery of documents that are

neither relevant to the subject matter of this lawsuit nor reasonably calculated to lead to the

discovery of admissible evidence. JJCI further objects to this Request because the burden and

expense of responding to a request for “all documents” significantly outweighs the proposed

discovery’s likely benefit.

       REQUEST NO. 77:         All documents related to J&J’s sales, distribution, marketing,

production, and other business activities in the State of New Jersey.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “distribution,” “marketing,” “production,” and “other business,” as vague and ambiguous.

JJCI further objects to this Request as overly broad and unduly burdensome because it is not




                                                 82
limited in time, scope, to the products at issue in this lawsuit, or to the specific geographic region

at issue in this lawsuit. To the extent this Request seeks documents related to products that are

not at issue in this lawsuit or to geographic regions that are not at issue in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request because the burden and expense of

responding to a request for “all documents” significantly outweighs the proposed discovery’s

likely benefit.

        REQUEST NO. 78:        All documents, files or materials related to J&J’s profits and

financial condition.

        RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “profits” and “financial condition,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, or to the

products at issue in this lawsuit. To the extent this Request seeks documents related to products

that are not at issue in this lawsuit, JJCI further objects to this Request because it seeks discovery

of documents that are neither relevant to the subject matter of this lawsuit nor reasonably

calculated to lead to the discovery of admissible evidence. JJCI further objects to this Request

because the burden and expense of responding to a request for “all documents, files or materials”

significantly outweighs the proposed discovery’s likely benefit. JJCI further objects to this

Request because it seeks publicly available information that is equally available to Plaintiff.

        REQUEST NO. 79:        The “monopoly board” created by or in conjunction with Imerys

regarding talc litigation.




                                                 83
        RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “monopoly board," "created by or in conjunction with Imerys," and "talc litigation,” as

vague and ambiguous.        JJCI further objects to this Request as overly broad and unduly

burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or to

the injuries alleged in this lawsuit. To the extent this Request seeks documents related to

products that are not at issue in this lawsuit or to injuries that are not alleged in this lawsuit, JJCI

further objects to this Request because it seeks discovery of documents that are neither relevant

to the subject matter of this lawsuit nor reasonably calculated to lead to the discovery of

admissible evidence. JJCI further objects to this Request to the extent it seeks documents that

are not within the possession, custody, or control of JJCI or could be more easily obtained from a

third party.

        REQUEST NO. 80:         All documents produced by all defendants in the St. Louis ovarian

cancer litigation.

        RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

term “St. Louis ovarian cancer litigation,” as vague and ambiguous. JJCI further objects to this

Request as overly broad and unduly burdensome because it is not limited in time, scope, to the

products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit or to injuries that

are not alleged in this lawsuit, JJCI further objects to this Request because it seeks discovery of

documents that are neither relevant to the subject matter of this lawsuit nor reasonably calculated

to lead to the discovery of admissible evidence. JJCI further objects to this Request because the




                                                  84
burden and expense of responding to a request for “all documents produced by all defendants”

significantly outweighs the proposed discovery’s likely benefit. JJCI further objects to this

Request to the extent it seeks the disclosure of documents that are protected by the attorney-

client privilege, the work-product doctrine, or other applicable privileges. JJCI further objects to

this Request to the extent it seeks documents that are not within the possession, custody, or

control of JJCI or could be more easily obtained from a third party. JJCI further objects to this

Request because it seeks documents and/or materials that are the subject of court-imposed

protective orders.

       REQUEST NO. 81:         All documents, files or materials that will be used to prove J&J’s

cross claims, if any, against any:

               a.      defendant named in the above captioned lawsuit;

               b.      bankrupt entities;

               c.      entities not named in the above captioned lawsuit.

       RESPONSE:        Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “bankrupt entities” and “entities not named in the above captioned lawsuit,” as vague and

ambiguous. JJCI further objects to this Request as overly broad and unduly burdensome because

it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this

Request seeks documents related to products that are not at issue in this lawsuit, JJCI further

objects to this Request because it seeks discovery of documents that are neither relevant to the

subject matter of this lawsuit nor reasonably calculated to lead to the discovery of admissible

evidence. JJCI further objects to this Request because the burden and expense of responding to a

request for “all documents, files or materials” significantly outweighs the proposed discovery’s




                                                85
likely benefit. JJCI further objects to this Request to the extent it seeks the disclosure of

documents that are protected by the attorney-client privilege, the work-product doctrine, or other

applicable privileges. Subject to and without waiving the foregoing objections, JJCI responds as

follows: Discovery has just begun. JJCI will supplement its Response to this Request at the

appropriate time.

       REQUEST NO. 82:          To the extent you contend that a judgment which may be entered in

this action is not covered or is excluded from coverage under any insurance agreement effective

during the relevant timeframe, produce any and all documents and tangible things that support

your contention including, but not limited to, the express language of the insurance agreement.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “not covered or is excluded from coverage” or “tangible things,” as vague and ambiguous.

JJCI further objects to this Request because it seeks documents that are not reasonably calculated

to lead to the discovery of admissible evidence. JJCI further objects to this Request because the

burden and expense of responding to a request for “all documents and tangible things”

significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving

the foregoing objections, JJCI responds as follows: JJCI is capable of paying any reasonable

judgment in the present case.

       REQUEST NO. 83:          Any and all documents and intangible things including but not

limited to agreements and correspondence between you and an insurance archivist and/or any

other individual or entity retained by you for the purpose of uncovering any insurance

agreement(s) which may be liable to satisfy part or all of a judgment which may be entered in an




                                                86
action, claim submitted, demand made or settlement agreement entered into, or to indemnify or

reimburse for payments made to satisfy the judgment.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “intangible things,” “insurance archivist,” “uncovering,” and “an action, claim submitted,

demand made or settlement agreement entered into,” and “the judgment,” as vague and

ambiguous.    JJCI further objects to this Request because it seeks documents that are not

reasonably calculated to lead to the discovery of admissible evidence. JJCI further objects to this

Request because the burden and expense of responding to a request for “all documents and

tangible things” significantly outweighs the proposed discovery’s likely benefit. Subject to and

without waiving the foregoing objections, JJCI responds as follows: JJCI is capable of paying

any reasonable judgment in the present case.

       REQUEST NO. 84:        Any and all documents and tangible things that refer or relate to

the findings of findings any such insurance archivist and/or any other individual or entity

retained by you for the purpose of uncovering any insurance agreement(s), including, but not

limited to, the existence of any insurance agreements.

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “tangible things,” “insurance archivist,” and “uncovering,” as vague and ambiguous. JJCI

further objects to this Request because it seeks documents that are not reasonably calculated to

lead to the discovery of admissible evidence. JJCI further objects to this Request because the

burden and expense of responding to a request for “all documents and tangible things”

significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving




                                                87
the foregoing objections, JJCI responds as follows: JJCI is capable of paying any reasonable

judgment in the present case.

       REQUEST NO. 85:          Any and all documents and tangible things establishing that

someone other than a person carrying on an insurance business may be liable to satisfy part or all

of a judgment which may be entered in this action or to indemnify or reimburse for payments

made to satisfy the judgment

       RESPONSE:       Please see JJCI’s Preliminary Statement and General Objections to

Plaintiff’s Requests for Production. JJCI further objects to this Request, and specifically to the

terms “tangible things,” “establishing,” “carrying on an insurance business,” and “may be

liable,” as vague and ambiguous. JJCI further objects to this Request because it seeks documents

that are not reasonably calculated to lead to the discovery of admissible evidence. JJCI further

objects to this Request because the burden and expense of responding to a request for “any and

all documents and tangible things” significantly outweighs the proposed discovery’s likely

benefit. Subject to and without waiving the foregoing objections, JJCI responds as follows: JJCI

is capable of paying any reasonable judgment in the present case.




                                               88
